Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action regarding Application No. 16/316,013 filed 01/07/2019 in in response to Applicant’s arguments/remarks and claims amendment filed 01/07/2021. Applicant’s response has been given full consideration. 
Claims Amendment
The claims of the application have been amended in the response filed on 01/07/2021. Claim 1 was amended by deleting the limitation “or a position in the vicinity of the one bent portion”. Claim 7 has been amended by incorporation of limitation of Claim 8, which has been canceled.  The status of the claims stand as follows:
Currently amended 			1-5, 7, 9
Canceled 				6, 8
3.3	New 					10-20
Claims 1-5, 7, 9-20 are currently pending in this application. 
Withdrawal of Claim Rejection
The rejection of claims 1 rejected under 102(a)(1) as being anticipated by Ohashi et al. (U.S. PG Publication 2009/0169993) has been overcome by the amendment of the claims. Therefore, the rejection has been withdrawn.  The dependent claims are also accordingly modified. 
 Upon further consideration Claim 1 is now rejected under 103 over Ohashi et al.

Claim Rejection -35 USC § 103
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior Office Action.

Claim 1, 2, 5, 10, 11, 17, 18, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et al. (U.S. PG Publication 2009/0169993)

Regarding Claim 1, 10 and 17 Ohashi discloses a wound electrochemical device (Ohashi paragraph 0025, 0026) considered equivalent to the energy storage device. The wound electrochemical device formed by a flat wound body of a multiplayer of structure composed of positive electrode, a separator and a negative electrode (Ohashi paragraph 0026) equivalent to winding a plate and a separator around a winding axis. 
The flat wound body, considered equivalent to the plate, has an innermost periphery that has two flat portions 1b and having two curved parts 1a connecting the two flat portions (Ohashi Fig. 1, paragraph 0027), the two curved parts considered equivalent to the pair of bent portions disposed on opposite sides in a first direction as viewed in a direction of the winding axis. The wound body also has end edge of the flat wound in an inner most peripheral sides is disposed at a position in the vicinity of one of the curved parts (Ohashi Fig. 1), but Ohashi is silent about the end edge is disposed in the bent portion. However, it would have been obvious to a person of ordinary skill in the art to have made the end edge of the of the plate in the innermost peripheral side dispose on the bent portion instead of being close to it since such a disposition of the end edge of the flat portion is considered a shift of position of the end edge.  According to the MPEP “Shifting the position of parts within a device will not render the device patentable if the position In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); MPEP § 2144.04 VI. C.).”

    PNG
    media_image1.png
    531
    678
    media_image1.png
    Greyscale

Ohashi Fig. 1

    PNG
    media_image2.png
    211
    586
    media_image2.png
    Greyscale

Ohashi Fig. 1

Regarding Claim 2, 5, 11, and 17 Ohashi discloses the wound body 1 has a length L of about 16 to 18 mm (Ohashi paragraph Fig. 1, 0030), thus disclosing a distance from the winding axis to a top of the bent portion in the first direction being half of the total length L and is equal to 1d (Ohashi Fig. 1, paragraph 0026) considered equivalent to the end edge of the plate. But Ohashi is silent the winding end point 1d, equivalent to the end edge of the plate, is disposed within a range of a quarter of the distance for the winding axis to the top of the bent portion. Ohashi is also silent about a distance between the end edge of the negative electrode plate and the end edge of the positive electrode plate is set to half the distance from the winding axis to a top of the bent portion as recited in Claim 5.
However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have changed at will the distance between the end edge of the electrode plate and the winding depending on the size of the electrochemical cell desired. This is considered as change in size. The limitation the end edge of the plate is disposed with a range of L/4 from the top of the bent portion in the first direction as recited in Claim 2, or the distance between the end edge of the negative electrode plate and the end edge of the positive electrode is set at L/2 as recited in Claim 5 and 17 is considered to be an engineering choice and would have been obvious to a person of ordinary skill in the art at the time of the invention, since such a modification/change would have involved a mere change in the size of a component. A change in the size is generally recognized as being within the level of ordinary skill in the art. Gardner v TEC Systems Inc. F. 2d. 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. Denied, 469 U.S. 830, 225 USPQ 232 (1984) (See MPEP 2144.04 IV). 
Regarding Claim 18 Ohashi is silent about the end edge on the innermost peripheral side extends further than the boundary between the one bent portion and the flat portion, and penetrates into the bent portion.  However, it would have been obvious to a person of ordinary skill in the art to have made the end edge of the of the plate in the innermost peripheral side dispose on the bent portion instead of being close to it since such a disposition of the end edge of the flat portion is In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); MPEP § 2144.04 VI. C.).” 
Regarding Claim 19 Ohashi is silent about the distance between the winding axis and an end edge of the plate is more than a distance between the winding axis and a boundary between the one bent portion and the flat portion.  According to the MPEP “Shifting the position of parts within a device will not render the device patentable if the position change does not alter the device’s operation (see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); MPEP § 2144.04 VI. C.).” Furthermore, the distances claimed will also depend on the size of the plate, and according to the MPEP, “A change in the size is generally recognized as being within the level of ordinary skill in the art. Gardner v. TEC Systems, Inc. F. 2d 1338, 220 USPQ 111 (Fed. Cir. 1984), cert. Denied, 469 U.S. 830, 225 USPQ 232 (1984). (See MPEP 2144.04 IV).”
Regarding Claim 20 the top of the bent portion 1a is located in the inner most periphery and is exposed to the winding axis (Ohashi Fig. 1).

Claim 3, 7, 9, 12, 13, 14, 15, 16  are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et al. (U.S. PG Publication 2009/0169993) in view of Iwasa et al. (U.S. PG Publication 2017/0125778)

The discussion of Ohashi as applied to claim 1 is fully incorporated here and is relied upon for the limitation of the claims in this section.

Regarding Claim 3, 7, 12, Ohashi discloses the electrochemical device (Ohashi paragraph 0025, 0026) considered equivalent to the energy storage device has a current collector 12, 22 (Ohashi Fig. 2, paragraph 0009, 0028, and 0029). Ohashi, however, is silent about the current collector having a leg portion. Iwasa discloses a secondary battery includes a flat wound electrode group (Iwasa Abstract, paragraph 0006) and current collector 220, 230 (Iwasa Fig. 11) the current collector having a bearing surface 221, 231 arranged parallel with the battery lid, and two joint parts 223, 233 parallel to the long side surface of the battery case (Iwasa Fig. 11, paragraph 0081), the two joint parts are equivalent to the leg portion, and bearing surface part is equivalent to the terminal connecting portion recited in amended Claim 7  to be connected to the terminal; the joint parts, equivalent to the leg portions, are connected to the electrode assembly side lamination part 34 b-1 (Iwasa paragraph 0082), the lamination part 34 b-1 is equivalent to the bonding portion of the electrode assembly recited in Clams 3, 7 and 12. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the current collector of Ohashi by the teaching of Iwasa and made the current collector in the disclosed shape having a bearing surface 221, 231 arranged parallel with the battery lid and which is a terminal connecting portion and two point parts 223, 233 parallel to the long side surface of the battery case and equivalent to the legs to connect to the wound electrode assembly as taught by Iwasa (Iwasa Fig. 11, paragraph 0082) so that the current collector can serve to connect adjacent wounding electrode assemblies (Iwasa Fig. 12). According to the MPEP such a modification is considered to be use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 I C).
Regarding Claim 9 Iwasa is silent about the distance from the plate bonded to the current collector to the end edge is set to 2 mm or more. This distance, however, is considered 
Regarding Claim 13 and 16 the top of the bent portion 1a is located in the inner most periphery and is exposed to the winding axis (Ohashi Fig. 1).
Regarding Claim 14 Ohashi is silent about the end edge on the innermost peripheral side extends further than the boundary between the one bent portion and the flat portion, and penetrates into the bent portion.  However, it would have been obvious to a person of ordinary skill in the art to have made the end edge of the of the plate in the innermost peripheral side dispose on the bent portion instead of being close to it since such a disposition of the end edge of the flat portion is considered a shift of position of the end edge.  According to the MPEP “Shifting the position of parts within a device will not render the device patentable if the position change does not alter the device’s operation (see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); MPEP § 2144.04 VI. C.).” 
Regarding Claim 15 Ohashi is silent about the distance between the winding axis and an end edge of the plate is more than a distance between the winding axis and a boundary between the one bent portion and the flat portion.  According to the MPEP “Shifting the position of parts within a device will not render the device patentable if the position change does not alter the device’s operation (see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); MPEP § 2144.04 VI. C.).” Furthermore, the distances claimed will also depend on the size of the plate, and according to the MPEP, “A change in the size is generally recognized as being within the level of 
 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et al. (U.S.PG Publication 2009/0169993) in view of Sasaki et al. (U.S. PG Publication  2016/0049685)

The discussion of Ohashi as applied to Claim 1 is fully incorporated here and is relied upon for the limitation of the claim is this section.
Regarding Claim 4 Ohashi is silent about the electrode assembly include a core member disposed with the inner most periphery and having a flattened surface. Sasaki discloses a an energy storage device (Sasaki paragraph 0008) having a flattened electrode assembly formed by winding electrodes, and the electrode assembly has a pair of curved portions and a pair of flat portions the flat portions connecting corresponding end portions of the curved portions to each other (Sasaki paragraph 0009). 
Sasaki discloses the electrode assembly include a winding core 21 has a flattened cylindrical shape (Sasaki paragraph 0022, 0039) which is in contact with the innermost periphery and has a flattened shape (Sasaki Fig. 4, paragraph 0041). Sasaki discloses the electrode assembly having the hollow core portion suppresses the formation of a wrinkle when the electrode shrinks can be suppressed (Sasaki paragraph 0023). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the wound electrode assembly of Ohashi by the teaching of Sasaki and to have included a core member as disclosed by Sasaki (Sasaki paragraph 0022, 0039, 0041) for the benefit of preventing .
Response to Argument
Applicant traverses the rejection presented in the previous non-final Office Action dated 10/08/2020 under USC  §102(a)(1) over Ohashi et al. (U.S. PG Publication 2009/0169993) and the rejection of the dependent claims 2 and 5 under 103 over Ohashi  and Claim 3, 7-9 over Ohashi and Iwasa (U.S. PG Pub 2017/0125778); Claim 4 over Ohashi and Sasaki (U.S. PG Pub. 2016/0049685), and Claim 6 over Ohashi and Phillips (U.S. PG Pub. 2006/0207084). Applicant argues that Ohashi does not anticipate amended Claim 1 (Remarks page 7-8). Examiner agrees with Applicant’s argument and notes that the amendment of Claim 1 by deleting the limitation “or a position in the vicinity of the one bent portion” has overcome the anticipation rejection. Therefore, the rejection has been withdrawn. Upon further consideration Claim 1 is now rejected under 35 USC § 103 over Ohashi. Applicant argues that Ohashi does not teach or suggest the end edge is disposed at one bent portion of the pair of bent portion (Remarks page 7-8). Examiner notes that the end edge portion of the winding electrode assembly is disposed close to the bent portion that making be disposed in the bent portion would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention because the disclosure in Fig. 1 of Ohashi (See reproduced drawing above) shows the end edge of the electrode assembly just at the border of the flat portion and the bent portion that elongating it towards the bent portion by a very small fraction of its length would have been obvious, and would be considered to be a mere change in position and size. According to the MPEP “Shifting the position of parts within a device will not render the device patentable if the position change does not alter the device’s In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); MPEP § 2144.04 VI. C.).” Furthermore, changing on the size of the plate would be according to the MPEP, “A change in the size is generally recognized as being within the level of ordinary skill in the art. Gardner v. TEC Systems, Inc. F. 2d 1338, 220 USPQ 111 (Fed. Cir. 1984), cert. Denied, 469 U.S. 830, 225 USPQ 232 (1984). (See MPEP 2144.04 IV).”
Regarding the rejection of Claim 5 Applicant argues that Ohashi does not teach the limitations of Claim 5, “wherein, assuming that a distance from the winding axis to a top of the bent portion in the first direction is L, the end edge of the negative electrode plate is disposed at a position closer to a top of the bent portion in the first direction than an end edge of the positive electrode plate on the innermost peripheral side, and wherein a distance between the end edge of the negative electrode plate and the end edge of the positive electrode plate is set to L/2 or more”, and argues the Examiner alleged that “however, it would be have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have changed at will the distance between the end edge of the electrode plate and the winding depending on the size of the electrochemical cell desired
Regarding Applicants argument that the examiner's obviousness rejection is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971) (MPEP 707.07(f)). 
Applicant also traverses the rejection of Claims 3 and 7-9  over Ohashi and Iwasa and argues that Ohashi and Iwasa, either alone or in combination do not teach or suggest every feature of the invention, “wherein the end edge of the plate on the innermost peripheral side is disposed between the bonding portion and the top of the one bent portion on a terminal connecting portion side of the pair of bent portions in the first direction” (Remarks page 9), and the Examiner has failed to point out that the cited references teach or suggest the claimed feature that the end edge of the plate on the innermost peripheral side is disposed between the bonding portion and the top of the one bent portion on a terminal connecting portion side of the pair of bent portions in the first direction” (Remarks page 9). Examiner notes that it would have been obvious to a person of ordinary skill in the art to shift the position of the end edge of the winding electrode and according to the MPEP such a shit is position of parts within a device will not render the device patentable if the position change does not alter the device’s operation (see MPEP § 2144.04 VI. C); and Examiner’s rejection is based on such an obviousness rationale.
Regarding the rejection of Claim 8 whose limitation is now incorporated into Claim 7 Applicant traverses the combination of the references and argues the two references of Ohashi and Iwasa are not related and that one of ordinary of skill would not have considered combining these 
   Applicant also notes that new claims 10-20 have been added to claim additional features of the invention. Examiner notes that the new added claims are also rejected under the previously applied references as presented above in this Office Action. 
For reasons presented in the previous Office Action and in this Office Action the applied references render the claimed invention obvious. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918.  The examiner can normally be reached on 9:00am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722